Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is made as of March 31,
2011 by and among WESTELL TECHNOLOGIES, INC., a Delaware corporation
(“Technologies”), WESTELL, INC., an Illinois corporation (“Westell”), TELTREND
LLC, a Delaware limited liability company (“Teltrend”) and CONFERENCE PLUS,
INC., a Delaware corporation (“CPI”, Technologies, Westell, Teltrend and CPI
being hereinafter collectively referred to as the “Borrowers” and individually
as a “Borrower”) and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state
chartered bank (the “Lender”).

RECITALS

A. The Lender and the Borrowers entered into a Credit Agreement dated as of
March 5, 2009, as heretofore amended (as so amended, the “Credit Agreement”).

B. The parties to the Credit Agreement desire to enter into this Amendment for
the purpose of amending certain provisions of the Credit Agreement.

AGREEMENT

In consideration of the matters set forth in the recitals and the covenants and
provisions herein set forth, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Definitions. Capitalized terms used but not defined herein are used as
defined in the Credit Agreement.

2. Amendments. Upon satisfaction of the conditions precedent hereinafter set
forth, the Credit Agreement shall be amended as follows:

2.1 The definitions of “Applicable Margin”, “Non-Use Fee Rate”, “Requisite
Minimum Balances” and “Termination Date” contained in Section 1.1 of the Credit
Agreement are hereby amended in their entirety to read as follows:

“Applicable Margin means, for any day, 0% per annum in the case of Base Rate
Loans and 2.25% per annum in the case of LIBOR Loans.

Non-Use Fee Rate means .20% per annum.

Requisite Minimum Balances means an average monthly non-interest bearing account
balance of at least $5,000,000 and an average monthly balance of at least
$15,000,000 consisting of other investments.



--------------------------------------------------------------------------------

Termination Date means the earlier to occur of (a) March 31, 2012 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.”

2.2 The last sentence of Section 10.2 of the Credit Agreement is hereby amended
in its entirety to read as follows:

“All such inspections or audits by the Lender shall be at the Borrowers’
expense, provided that so long as no Event of Default or Unmatured Event of
Default exists, such inspections or audits shall only be conducted during normal
business hours and the Borrowers shall not be required to reimburse the Lender
for inspections or audits more frequently than one time each Fiscal Year.”

3. Representations and Warranties. To induce the Lender to execute this
Amendment, each Borrower represents and warrants to the Lender as follows:

3.1 Each Borrower is duly authorized to execute and deliver this Amendment and
is duly authorized to perform its obligations hereunder.

3.2 The execution, delivery and performance by the Borrowers of this Amendment
do not and will not (i) require any consent or approval of any Person (other
than any consent or approval which has been obtained and is in full force and
effect), (ii) conflict with (A) any provision of law, (B) the charter, by-laws
or other organizational documents of any Borrower or (C) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Borrower or any of its properties or (iii) require, or
result in, the creation or imposition of any Lien on any asset of any Borrower
other than Liens in favor of the Lender.

3.3 This Amendment is the legal, valid and binding obligation of each Borrower,
enforceable against such Borrower in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting enforceability of creditors’
rights generally and to general principles of equity.

3.4 The representations and warranties in the Loan Documents (including but not
limited to Section 9 of the Credit Agreement) are true and correct with the same
effect as though made on and as of the date of this Amendment (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct as of such earlier date).

3.5 No Unmatured Event of Default or Event of Default has occurred and is
continuing.

4. Affirmation. Except as expressly amended hereby, the Credit Agreement is and
shall continue in full force and effect and each Borrower hereby fully ratifies
and affirms each Loan Document to which it is a party. Reference in any of this
Amendment, the Credit Agreement or any other Loan Document to the Credit
Agreement shall be a reference to the Credit Agreement as amended hereby and as
further amended, modified, restated, supplemented or extended from time to time.
This Amendment shall constitute a Loan Document for purposes of the Credit
Agreement and the other Loan Documents.

 

2



--------------------------------------------------------------------------------

5. Costs and Expenses. The Borrowers agree to pay or reimburse the Lender within
five (5) Business Days after demand for all reasonable costs and expenses
(including Attorney Costs) incurred by the Lender in connection with the
preparation, negotiation and delivery of this Amendment.

6. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute one instrument. Delivery of an executed counterpart of this
Amendment by facsimile or electronic transmission shall be effective as delivery
for an original counterpart.

7. Headings. The headings and captions of this Amendment are for the purposes of
reference only and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

8. Conditions to Amendment. This Amendment shall become effective upon the
satisfaction in full of all of the following conditions precedent, each of which
shall be satisfactory to the Lender:

8.1 Amendment. The Borrowers shall have executed and delivered to the Lender
this Amendment.

8.2 Other. The Lender shall have received such other documents as the Lender
shall reasonably request.

9. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS WITHOUT GIVING EFFECT TO ILLINOIS
CHOICE OF LAW DOCTRINE.

Signature pages follow

 

3



--------------------------------------------------------------------------------

The parties hereto have caused this Amendment to be executed by their duly
authorized officers, all as of the day and year first above written.

 

BORROWERS:

WESTELL TECHNOLOGIES, INC., as a

Borrower and Borrower Representative

By:  

/s/ Brian S. Cooper

Name:  

Brian S. Cooper

Title:  

Sr. VP and CFO

WESTELL, INC., as a Borrower By:  

/s/ Brian S. Cooper

Name:  

Brian S. Cooper

Title:  

Sr. VP and CFO

TELTREND LLC, as a Borrower By:  

/s/ Brian S. Cooper

Name:  

Brian S. Cooper

Title:  

Sr. VP and CFO

CONFERENCE PLUS, INC., as a Borrower By:  

/s/ Brian S. Cooper

Name:  

Brian S. Cooper

Title:  

CFO

Second Amendment Signature Page



--------------------------------------------------------------------------------

LENDER:

THE PRIVATEBANK AND TRUST

COMPANY

By:  

/s/ Derek Sammons

Name:  

Derek Sammons

Title:  

Managing Director

Second Amendment Signature Page